              Case 1:21-cv-00155-JL Document 12 Filed 05/25/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW HAMPSHIRE


Bert John Allen, III

      v.                                                        Case No. 21-cv-155-JL

US Department of Homeland Security, et al.




                                               ORDER


           No objection having been filed, I herewith approve the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated April 9, 2021 . “‘[O]nly those issues fairly raised

by the objections to the magistrate's report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’” School Union No. 37 v. United Nat'l Ins.

Co., 617 F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of Health & Human Servs.,

848 F.2d 271, 275 (1st Cir.1988)); see also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st

Cir. 1986) (after proper notice, failure to file a specific objection to magistrate's report will waive

the right to appeal).

           SO ORDERED.


                                                       ____________________________
                                                       Joseph N. Laplante
                                                       United States District Judge

Date: May 25, 2021

cc:        Bert John Allen, III, Esq.
           Terry L. Ollila, AUSA
